Exhibit 99.1 YAMANA GOLD PROVIDES BRAZILIAN EXPLORATION UPDATE TORONTO, ONTARIO, July 30, 2015 ─ YAMANA GOLD INC. (TSX:YRI; NYSE:AUY) (“Yamana” or the “Company”), today provided an exploration update for its Chapada and Jacobina mines.Results from the recent exploration programs at these mines continue to support a positive operational outlook and strong long-term potential for these operations. Significant results to date from the Company’s Brazilian exploration program include: · Chapada - exploration drilling at the recently discovered Sucupira target continues to support the extension of the high grade gold and copper core, and surrounding moderate to low grade gold and copper halo to the southwest. · Jacobina - the infill drill program is returning assay results at or significantly above reserve grade along mineable widths at Canavieiras Sul, Norte and within the Morro do Vento mine complexes. CHAPADA, BRAZIL Sucupira is a recent discovery that has been quickly advanced at Chapada. During the first half of 2015, over 4,230 metres of exploration drilling was completed in 12 holes at the Sucupira target in support of the objective of further testing the target that was discovered in 2014. The Sucupira target is located 200 to 300 metres beneath the surface, aligned northeast to southwest and immediately parallels the main Chapada pit, potentially accessible from the pit bottom. The Sucupira mineral body is comprised of a high grade gold and copper cigar-shaped core surrounded by a broad, low grade halo.The high grade core is associated with quartz veins and contains chalcopyrite, pyrite and bornite.The bulk mineralization surrounding the high grade core has grade and thickness similar to those at Chapada and Corpo Sul. Drilling at Sucupira has intersected mineral intervals along a 1.1 kilometer northeast-southwest trend and supports the extension of the Cava Norte mineral body for a minimum of 1.5 kilometers to the southwest. This mineral trend remains open to the southwest and to depth. The 2015 exploration drill program has confirmed continuity of the mineralization zone with numerous high grade intercepts. Select assay results include: · 79.7 metres at 0.44 grams per tonne (“g/t”) Au and 0.51% Cu from 212.2 metres; including o 31.3 metres of 0.83 g/t Au and 0.67% Cu from 252.0 metres; · 93.0 metres at 0.21 g/t Au and 0.31% Cu from 204.0 metres; including o 8.1 metres at 0.65 g/t Au and 0.68% Cu from 266.9 metres; and · 107.5 metres at 0.30 g/t Au and 0.42% Cu from 226.4 metres; including o 30.6 metres 0.81 g/t Au and 0.91 Cu from 302.4 metres. More detailed results from the exploration program at Sucupira are provided in the attached Appendix 1. Exploration at Chapada’s Sucupira target will continue to test both thesouthwest strike and down dip extensions of the mineral body with the objectives to expand the size and geometry of the mineral body.Sucupira is expected to increase overall mineral resources at Chapada at higher grades. JACOBINA, BRAZIL Exploration at Jacobina in 2015 is focused on infill drilling of certain high grade zones in support of advancing development into the high grade areas of the mine and to test down dip extensions of these higher grade areas.Advancing exploration and development of the high grade areas identified as Canavieiras Norte and Sul and Morro do Vento has been a priority at Jacobina. During the first half of 2015, over 7,200 metres of infill drilling was completed in 66 holes at the Jacobina mine.The objective of the infill drilling program is to improve geologic knowledge and mineral continuity in support of mineral resource conversion and mineral reserve delineation.The specific goal of the infill drill program at Canavieiras Norte and Sul and Morro do Vento is to better define the mineralized reefs found within the Upper Conglomerate units of the Serra Di Corrego Formation. The infill program will outline the ore bodies at a nominal 30 metre by 30 metre grid with locally tighter spacing. Results received to date are encouraging, with many holes reporting composite grades at or above reserve grade with some local intercepts reporting significantly higher than reserve composite grades.The recent infill drilling campaigns at Jacobina are particularly encouraging given that the targeted zones are areas close to existing infrastructure and/or areas already having development plans in place. In addition to the infill program, an exploratory drill program began late in the second quarter to test for the deep, down dip extensions of the prolific Main Reef ore bodies mined at João Belo and Morro do Vento. The four hole program will test the Morro do Cuzcuz and Canavieiras Norte and Sul mines for the Main Reef to depths approaching 1,000 metres below the surface. Figure 1 shows a plan view map of the geology on the left with infill targets highlighted in black rectangles and deep exploration targets located by blue dots. The right portion of the figure shows the stratigraphic column of the geologic units found at Jacobina. The infill program will test various mineral reefs in the Upper Conglomerate package and the Deep Main Reef exploration program will test for the down dip extensions of the high grade Main and Footwall Reefs previously exploited at João Belo. 2 Figure 1 3 CANAVIEIRAS Composite assay results from the 2015 Infill drill programs at Canavieiras Norte and Sul support the higher average reserve grade at the Canavieiras mine complex, with local results significantly exceeding the reserve grades along significant intercept widths. Select composite assay results from Canavieiras Norte include: · 1.5 metres of 14.32 g/t Au from 85.5 metres; including o 0.5 metres of 40.63 g/t Au from 86.5 metres; · 7.1 metres of 12.35 g/t Au from 160.4 metres; and · 15.5 metres of 6.49 g/t Au from 137.0 metres; including o 1.8 metres of 18.07 g/t Au from 146.7 metres. Select composite assay results from Canavieiras Sul include: · 9.4 metres of 8.72 g/t Au from 156.1 metres; o including 1.9 metres of 17.7 g/t Au from 156.1 metres; · 6.3 metres of 15.93 g/t Au from 135.0 metres; o including 1.85 metres of 27.86 g/t Au from 137.7 metres; and · 2.63 metres of 12.17 g/t Au from 144.9 metres. 4 More detailed results from the infill program at Canavieiras Norte and Canavieiras Sul are provided in the attached Appendices 2 and 3. The new geologic and assay data from the infill programs at Canavieiras Norte and Sul is updated daily to the mine database in an effort to continuously improve the geologic, structural and grade shell models. The updated models will result in better defined ore zones and will supportplanned development into these higher grade ore zones starting in the third quarter of 2015. MORRO DO VENTO The infill drilling program at Morro do Vento aims to intersect the Main Reef Zone, Footwall and Basal Reef.Results to date have returned visually interesting results at the Main Reef Zone with visible gold in almost all holes, and have confirmed high grade zones associated with the Main Reef Zone and to the Hangingwall Zone.The Main Reef Zone is characterized by an interfingering of narrow layers of quartzite and small to medium pebble conglomerates. Select assay results include: · 2.0 metres of 5.51 g/t Au from 94.0 metres; including o 0.5 metres at 14.10 g/t Au from 96.0 metres · 3.0 metres at 1.57 g/t Au from 100.0 metres; including o 0.7 metres at 4.10 g/t Au from 100.0 metres; and · 2.0 metres at 9.31 g/t Au from 77.5 metres; including o 0.5 metres at 34.63 g/t Au from 78.5 metres. More detailed results from the infill program at Morro do Vento are provided in the attachedAppendix 4. Quality Assurance/Quality Control Yamana incorporates industry standard Quality Assurance and Quality Control by its mines and exploration projects. This includes the use of professionally prepared standards and blanks and analysis of sample duplicates.Regular evaluation of laboratory QA/QC results are conducted internally by the laboratories, as well as externally by a dedicated geochemical laboratory specialist. Qualified Person William Wulftange, P.Geo., Senior Vice President, Exploration for Yamana Gold Inc. has reviewed and confirmed the scientific and technical information contained within this press release and serves as the Qualified Person as defined in National Instrument 43-101. About Yamana Yamana is a Canadian-based gold producer with significant gold production, gold development stage properties, exploration properties, and land positions throughout the Americas including Brazil, Argentina, Chile, Mexico and Canada.Yamana plans to continue to build on this base through existing operating mine expansions, throughput increases, development of new mines, the advancement of its exploration properties and by targeting other gold consolidation opportunities with a primary focus in the Americas. FOR FURTHER INFORMATION PLEASE CONTACT: Investor Relations 416-815-0220 1-888-809-0925 Email:investor@yamana.com 5 Appendix 1: Summary of Assay Results for Sucupira. Drill Hole From (metres) To (metres) Length (metres) Gold Grade (g/t) Copper Grade (%) NM-101 Incl Incl Incl Incl Incl NM-102 Incl Incl Incl Incl NM-103 Incl NM-104 Incl NM-106 Incl. Incl. NM-107 Incl. Incl. Incl. Incl. NM-108 Incl. NM-109 Incl. Incl. Incl. Incl. NM-110 Incl. NM-112 Incl. Incl. NM-115 Incl Incl Incl NM-115 Incl 6 Appendix 2: Summary of Assay Results for Canavieiras Norte. Drill Hole From (metres) To (metres) Length (metres) Gold Grade (g/t) CAN693 CAN693 CAN694 incl. CAN699 CAN699 incl. CAN699 CAN699 incl. CAN699 CAN703 CAN703 CAN703 CAN703 CAN701 CAN705 incl. CAN714 incl. CAN716 CAN717 incl. CAN720 incl. CAN721 CAN724 incl. CAN274 incl. CAN725 incl. CAN726 CAN727 CAN729 incl. CAN731 CAN732 incl. CAN732 incl. CAN733 CAN734 incl. CAN734 incl. CAN735 incl. CAN736 incl. CAN739 incl. CAN741 CAN746 CAN746 CAN746 CAN746 incl. CAN749 CAN751 7 Appendix 3: Summary of Assay Results for Canavieiras Sul. Drill Hole From (metres) To (metres) Length (metres) Gold Grade (g/t) CAS38 CAS38 incl. CAS46 incl. CAS48 incl. CAS48 incl. CAS56 incl. CAS58 incl. CAS60 incl. CAS60 incl. CAS66 CAS67 incl. CAS73 CAS54 CAS55 incl. CAS62 CAS70 CAS71 CAS74 incl. CAS74 CAS75 incl. CAS75 incl. CAS75 incl. CAS79 incl. CAS80 incl. CAS80 incl. CAS81 incl. CAS81 CAS82 incl. CAS82 CAS84 incl. CAS84 incl. 8 Appendix 4: Summary of Assay Results Morro do Vento. Drill Hole From (metres) To (metres) Length (metres) Gold Grade (g/t) MVT1281 MVT1281 MVT1281 incl. MVT1281 MVT1281 MVT1281 MVT1274 Incl. MVT1274 Incl. MVT1274 Incl. MVT1210 MVT1218 incl. MVT1242 incl. MVT1242 incl. MVT1257 incl. MVT1277 incl. MVT1285 incl. incl. MVT1286 MVT1292 MVT1297 MVT1293 MVT1304 incl. MVT1305 MVT1307 MVT1308 9 CAUTIONARY NOTE REGARDING FORWARD-LOOKING STATEMENTS: This news release contains “forward-looking statements” within the meaning of the United States Private Securities Litigation Reform Act of 1995 and applicable Canadian securities legislation. Except for statements of historical fact relating to the Company, information contained herein constitutes forward-looking statements, including any information as to the Company’s strategy, plans or future operating performance. Forward-looking statements are characterized by words such as “plan,” “expect”, “budget”, “target”, “project”, “intend,” “believe”, “anticipate”, “estimate” and other similar words, or statements that certain events or conditions “may” or “will” occur. Forward-looking statements are based on the opinions, assumptions and estimates of management considered reasonable at the date the statements are made, and are inherently subject to a variety of risks and uncertainties and other known and unknown factors that could cause actual events or results to differ materially from those projected in the forward-looking statements. These factors include the Company’s expectations in connection with its Brazilian explorationprogram, expectations in connection with mineral resource conversion and mineral reserve delineation, development and expansion plans at the Company’s projects discussed herein being met, the impact of proposed optimizations at the Company’s projects, and the impact of general business and economic conditions, global liquidity and credit availability on the timing of cash flows and the values of assets and liabilities based on projected future conditions, fluctuating metal prices (such as gold, copper, silver and zinc), currency exchange rates (such as the Brazilian Real, the Chilean Peso, the Argentine Peso, and the Mexican Peso versus the United States Dollar), the impact of inflation, possible variations in ore grade or recovery rates, changes in the Company’s hedging program, changes in accounting policies, changes in mineral resources and mineral reserves, risk related to non-core mine dispositions, risks related to acquisitions, changes in project parameters as plans continue to be refined, changes in project development, construction, production and commissioning time frames, risk related to joint venture operations, the possibility of project cost overruns or unanticipated costs and expenses, higher prices for fuel, steel, power, labour and other consumables contributing to higher costs and general risks of the mining industry, failure of plant, equipment or processes to operate as anticipated, unexpected changes in mine life, final pricing for concentrate sales, unanticipated results of future studies, seasonality and unanticipated weather changes, costs and timing of the development of new deposits, success of exploration activities, permitting time lines, government regulation and the risk of government expropriation or nationalization of mining operations, environmental risks, unanticipated reclamation expenses, title disputes or claims, limitations on insurance coverage and timing and possible outcome of pending litigation and labour disputes, as well as those risk factors discussed or referred to in the Company’s current and annual Management’s Discussion and Analysis and the Annual Information Form filed with the securities regulatory authorities in all provinces of Canada and available at www.sedar.com, and the Company’s Annual Report on Form 40-F filed with the United States Securities and Exchange Commission. Although the Company has attempted to identify important factors that could cause actual actions, events or results to differ materially from those described in forward-looking statements, there may be other factors that cause actions, events or results not to be anticipated, estimated or intended. There can be no assurance that forward-looking statements will prove to be accurate, as actual results and future events could differ materially from those anticipated in such statements. The Company undertakes no obligation to update forward-looking statements if circumstances or management’s estimates, assumptions or opinions should change, except as required by applicable law. The reader is cautioned not to place undue reliance on forward-looking statements. The forward-looking information contained herein is presented for the purpose of assisting investors in understanding the Company’s expected exploration plans and operational performance and results as at and for the periods ended on the dates presented in the Company’s plans and objectives and may not be appropriate for other purposes. 10
